Per Curiam :
In general we will not interfere with the discretion of the Court below on a question of this character, unless there appears a very palpable abuse of it. We cannot say that-such appears in this case. The Court declined to approve the bond presented by one of the administrators. *74One reason given was that the other administrator had not united in the bond. Without better knowledge of all the circumstances, — known to the Court below, — and which we do not possess, we cannot say that there was error in this.
Decree affirmed and appeal dismissed at the cost of the appellant.